MATHEWS, Circuit Judge.
Appellant was charged by information with having violated §§ 4(a) and 205(b) of the Emergency Price Control Act of 1942, 50 U.S.C.A. Appendix §§ 904(a) and 925(b).1 The information was in four counts. Count 1 was dismissed. Appellant was arraigned, pleaded not guilty, waived trial by jury, was tried by the court and was adjudged guilty on counts 2, 3 and 4. Imposition of sentence on count 3 was suspended. Appellant was sentenced on counts 2 and 4 and has appealed.
Appellant’s principal contention is that the Emergency Price Control Act of 1942 is unconstitutional. The Act was held constitutional by the Supreme Court on March 27, 1944.2 Appellant’s contention is therefore rejected.
One of appellant’s assignments of error asserts that the information “failed to state a public offense,” meaning, we suppose, that it failed to charge an offense against the United States. There is no merit in this assignment. Each count of the information charged an offense against the United States, namely a violation of §§ 4(a) and 205(b) of the Emergency Price Control *444Act of 1942, 50 U.S.C.A. Appendix §§ 904 (a) and 925(b).
Three of appellant’s assignments assert that the court erred in failing to acquit appellant. There is no merit in these assignments. The judgment is amply supported by evidence.
Two of appellant’s assignments are to the admission of evidence. The evidence referred to was received without objection. Hence these assignments need not be considered.
Judgment affirmed.

 Section 4(a) of the Act, 50 U.S.C.A. Appendix § 904(a) provides: “It shall be unlawful * * * for any person to sell or deliver any commodity, * * * or otherwise to do or omit to do any act, in violation of any regulation or order under section 2 [50 U.S.C.A. Appendix § 902], * * * or to offer, solicit, attempt, or agree to do any of the foregoing.” Section 205(b) of the Act, 50 U.S.C.A. Appendix § 925(b), provides: “Any person who willfully violatos any provision of section 4 of this Act [50 U.S.C.A. Appendix § 904] * * * shall, upon conviction thereof, be subject to a fine of not more than $5,000, or to imprisonment for not more than two years in the case of a violation of section 4(c) [50 U.S.C.A. Appendix § 904(c)] and for not more than one year in all other cases, or to both such fine and imprisonment.”


 Yakus v. United States, 64 S.Ct. 660; Bowles v. Willingham, 64 S.Ct. 641.